Order, Supreme Court, New York County (William J. Davis, J.), entered March 13, 1992, which, insofar as appealed from, denied defendant-appellant’s motion for partial summary judgment on her first counterclaim insofar as it seeks to recover the $100,000 balance due, with interest, on a March 1984 loan made to plaintiff in the amount of $150,000, unanimously affirmed, without costs.
Partial summary judgment was properly denied since plaintiff’s causes of action for wrongfully withheld joint venture distributions are intertwined with defendant’s counterclaims for the debt owed on loans she made to plaintiff (Griswold Co. v Cortland Glass Co., 138 AD2d 869, 870). There are several issues of fact in this complex family litigation. Concur — Carro, J. P., Ellerin, Kupferman and Kassal, JJ.